 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ANNA LYNN BROWN,                               Case No. 1:20-cv-00721-SAB

11                  Plaintiff,                      ORDER GRANTING IN PART PLAINTIFF’S
                                                    MOTION FOR EXTENSION OF TIME TO
12          v.                                      FILE REPLY BRIEF AND EXTENDING
                                                    DEADLINE UNTIL FIFTEEN DAYS
13   COMMISSIONER OF SOCIAL                         FOLLOWING ENTRY OF THIS ORDER
     SECURITY,
14                                                  (ECF No. 30)
                    Defendant.
15

16

17          On July 10, 2021, Plaintiff filed a motion for an extension of twenty (20) days to file a

18 reply brief. (ECF No. 30.) On July 12, 2021, the Court ordered Defendant to submit a statement

19 of non-opposition or an opposition to the requested extension, and Defendant filed a statement of
20 non-opposition on the same date. (ECF Nos. 31, 32.)

21          In the statement of non-opposition, Defendant “invites Plaintiff’s counsel to reach out to

22 Defense counsel before filing any future motions for extension to discuss the possibility of

23 stipulating to the request, or to inform the Court of Defendant’s position on any future requests

24 without requiring additional Court orders or filings.” (ECF No. 32.) The Court also notes that it

25 has already informed Plaintiff’s counsel in this action of the propriety of meeting and conferring

26 with opposing counsel and filing a stipulated request where possible (ECF No. 22), and has
27 advised Plaintiff’s counsel of the same in at least one other action (Case No. 19-cv-01387-SAB,

28 ECF No. 15 at 1). The Court again informs Plaintiff’s counsel to do so in the future.


                                                    1
 1          As to the current request, Plaintiff’s motion indicates that they “request[] an additional 20

 2 calendar days to submit a response to Defendant’s Opposition Brief- which is due on July 15,

 3 2021, because when I first received the notice that the opposition brief was filed, the CM/ECF

 4 system was down for almost 6 days due to maintenance. I could not access and read the

 5 response until June 8th, 2021 - there were other hearings and deadlines that I needed to attend to

 6 during that time.” (ECF No. 30 at 1-2.) Plaintiff’s counsel requests an extension of twenty (20)

 7 calendar days until August 5, 2021, to file the reply brief. (Id. at 2.) The Court presumes

 8 counsel meant to write July 8, 2021, rather than June 8, 2021. The Court also notes that the reply

 9 brief is currently due July 16, 2021, rather than July 15, 2021, based on the filing of the

10 opposition brief on July 1, 2021, and the Court’s previous order discharging an order to show

11 cause and further extending the deadline for Plaintiff to file an opening brief following Plaintiff’s

12 failure to file an opening brief by the already extended deadline.             (ECF Nos. 27, 29.)

13 Additionally, the requested new deadline of August 5, 2021, is twenty-one (21) days after the

14 proffered incorrect deadline of July 15, 2021, rather than twenty (20).

15          Based on the proffered reasons for the requested extension, the Court shall grant an

16 extension of fifteen (15) days from the date of entry of this order.

17          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a reply brief within

18 fifteen (15) days of entry of this order.

19
     IT IS SO ORDERED.
20

21 Dated:      July 12, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     2
